                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF LOUISIANA
                                    LAKE CHARLES DIVISION


THIBODEAUX BILLODEAUX ET AL                                   CASE NO. 2:20-CV-00110

VERSUS                                                        JUDGE JAMES D. CAIN, JR.

ETHICON INC ET AL                                             MAGISTRATE JUDGE KAY

                                       MEMORANDUM RULING

        Before the Court is “Defendant’s Motion for Partial Summary Judgment” (Rec. 20)

wherein Defendants, Ethicon, Inc., 1 and Johnson & Johnson (collectively referred to as “Ethicon”)

move to dismiss with prejudice the following claims pursuant to Federal Rule of Civil Procedure

56: (1) negligence, 2 (2) strict liability – Manufacturing defect, 3 (3) strict liability – failure to warn, 4

(4) strict liability – defective product, 5 (5) common law fraud, 6 (6) fraudulent concealment, 7 (7)

constructive fraud, 8 (8) negligent misrepresentation, 9 (9) negligent infliction of emotional

distress, 10 (10) breach of express warranty, 11 (11) breach of implied warranty, 12 (12)violation of

Consumer Protection Laws, 13 (12) gross negligence, 14 and (13) unjust enrichment. 15




1
   Defendant, Ethicon LLC, was voluntarily dismissed on June 28, 2018 and/or on January 8, 2020. Recs. 15 and 28.
2
  Count I.
3
  Count II.
4
  Count III.
5
  Count IV.
6
  Count VI.
7
  Count VII.
8
  Count VIII.
9
  Count IX.
10
   Count X.
11
   Count XI.
12
   Count XII.
13
   Count XIII.
14
   Count IV.
15
   Count XV.
                                          FACTUAL STATEMENT

         Plaintiff, Dana Thibodeaux-Billodeaux, underwent surgery on May 10, 2011, where she

received the Prolift and TOT Anterior sling to relieve stress urinary incontinence. 16 Plaintiff’s

surgery was performed in Louisiana and all medical treatment related to her alleged injuries

occurred in Louisiana. 17 Plaintiff filed suit on January 13, 2014, asserting numerous causes of

action. 18

                                    SUMMARY JUDGMENT STANDARD

         A court should grant a motion for summary judgment when the movant shows “that

there is no genuine dispute as to any material fact and the movant is entitled to judgment

as a matter of law.” FED. R. CIV. P. 56. The party moving for summary judgment is initially

responsible for identifying portions of pleadings and discovery that show the lack of a

genuine issue of material fact. Tubacex, Inc. v. M/V Risan, 45 F.3d 951, 954 (5th Cir. 1995).

The court must deny the motion for summary judgment if the movant fails to meet this

burden. Id.

         If the movant makes this showing, however, the burden then shifts to the non-

moving party to “set forth specific facts showing that there is a genuine issue for trial.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986) (quotations omitted). This

requires more than mere allegations or denials of the adverse party's pleadings. Instead, the

nonmovant must submit “significant probative evidence” in support of his claim. State

Farm Life Ins. Co. v. Gutterman, 896 F.2d 116, 118 (5th Cir. 1990). “If the evidence is



16
   Short Form Compl. ¶ ¶ 1, 2, 8, 9, 10, 11, and 12. Defendant’s exhibit A, Plaintiffs’ Fact Sheet, § II(1), Rec. 20-1.
17
   Id. § II(6)(f).
18
   Short Form Compl., Rec. 1.

                                                           2
merely colorable, or is not significantly probative, summary judgment may be granted.”

Anderson, 477 U.S. at 249 (citations omitted).

        A court may not make credibility determinations or weigh the evidence in ruling on

a motion for summary judgment. Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S.

133, 150 (2000). The court is also required to view all evidence in the light most favorable

to the non-moving party and draw all reasonable inferences in that party’s favor. Clift v.

Clift, 210 F.3d 268, 270 (5th Cir. 2000). Under this standard, a genuine issue of material

fact exists if a reasonable trier of fact could render a verdict for the nonmoving party.

Brumfield v. Hollins, 551 F.3d 322, 326 (5th Cir. 2008).

                                 LAW AND ANALYSIS

        Mrs. Thibodeaux-Billodeaux’s surgery and alleged injuries occurred in the state of

Louisiana; Ethicon has not opposed Plaintiffs’ position that Louisiana law applies.

Accordingly, Louisiana’s substantive law applies to this case. See Blankenship v. Boston

Sci. Corp. (In re Boston Scientific Corp.) 2015 WL 1246560, at *2 (S.D. W. Va. Mar. 18,

2015). The parties further agree that Plaintiffs’ claims and theories of recovery (negligence

claims, 19 negligent misrepresentation,   20
                                               negligent infliction of emotional distress, 21 and

gross negligence claim 22) are subsumed by the Louisiana Product Liability Act (“LPLA”);

Plaintiffs advise that they will pursue their theories of recovery under the LPLA. 23




19
   Count I.
20
   Count IX.
21
   Count X.
22
   Count XIV.
23
   La.R.S. 9:2800.51.

                                                 3
        Ethicon moves to dismiss Plaintiffs’ claims for strict liability—manufacturing

defect, 24 because Plaintiffs have failed to submit any evidence indicating what the

manufacturer’s standards were, or that the product deviated from those standards. Ethicon

also moves to dismiss Plaintiffs’ claims of strict liability – failure to warn, 25 because

Plaintiffs cannot meet their burden to show that a different warning would have altered the

decision to implant the Prolift and TOT anterior Sling. See Higgins v. Ethicon, Inc., 2017

WL 2813144, at *3 (S.D. W. Va. Mar. 30, 2017)) (granting summary judgment as to failure

to warn because “plaintiffs have failed to present any testimonial or other evidence that

[the doctor] would not have used or prescribed the TVT-S . . . . had he received a different

warning); Contreras v. Boston Sci. Corp., 2016 WL 1436682, at *4 (S.D. W. Va. Apr. 11,

2016) (“plaintiffs have not provided any citations to the record showing that . . . , the

implanting physician, would have taken a different course of action even if she had been

given an adequate warning”).

        Plaintiffs remark that they will not be pursuing the counts listed in Ethicon’s Motion

for Partial Summary Judgment (Counts II, III, IV, VI, VII, VIII, XI, XII, XIII, and XV).

Plaintiffs asks the Court to deny as moot the motion to dismiss these claims. 26 Plaintiffs



24
   Count II.
25
   Count III.
26
   Count II, Strict Liability-Manufacturing Defect
   Count III, Strict Liability – Failure to Warn
   Count IV, Strict Liability – Defective Product
   Count VI, Common Law Fraud
   Count VII, Fraudulent Concealment
   Count VIII, Constructive Fraud
   Count XI, Breach of Express Warranty
   Count XII, Breach of Implied Warranty
   Count XIII, Violation of Consumer Protection Laws
   Count XV, Unjust Enrichment

                                                       4
inform the Court that it will be pursuing its claims for strict liability – design defect, 27

punitive damages, 28 and discovery rule and tolling (Counts V, XVII, and XVIII). 29

        The LPLA contains an exclusive remedy provision limiting a plaintiff’s theories of

recovery against a manufacturer of an allegedly defective product to those established by

the LPLA. Louisiana Revised Statute 9:2800.51. Fernandez v. Tamko Bldg. Products, Inc., 2

F.Supp.3d 854 (M.D. La. 2014).

                                      CONCLUSION

        Because the LPLA provided the exclusive remedies against a manufacturer of an

allegedly defective product, the Court will grant Ethicon’s motion for summary judgment

and dismiss all claims asserted in this lawsuit that are not under the Louisiana Products

Liability Act, as well as Count II, Strict Liability—manufacturing defect, and Count III,

strict liability – failure to warn.

        THUS DONE AND SIGNED in Chambers on this 3rd day of February, 2020.



                       ______________________________________
                                 JAMES D. CAIN, JR.
                         UNITED STATES DISTRICT JUDGE




27
   Count V.
28
   Count XVII.
29
   Count XVIII.

                                             5
